PER CURIAM:
Richard M. Summa, appointed counsel for Winston D. Foster in this direct criminal appeal, has moved to withdraw from *990further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Foster’s convictions and sentences are AFFIRMED.